 GRAHM JUNIOR COLLEGE, INC.Grahm Junior College, Inc., Debtor in Possession andMarshall R. Nanis. Case 1-CA-12507November 3, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge filed on December 7, 1976, byMarshall R. Nanis, an individual, herein called theCharging Party, and duly served on Grahm JuniorCollege, Inc., Debtor in Possession, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion i, issued a complaint and notice of hearingand an amendment to complaint on May 12 and July22, 1977, respectively, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Sections 8(a)(3) and (I) and 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.Respondent failed to file an answer to the complaint.On August 15, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. The Board subsequently issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent failed to file a response tothe Notice To Show Cause and, therefore, theallegations of the Motion for Summary Judgmentstand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless the233 NLRB No. 28respondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing issued onMay 12, 1977, and served on Respondent specificallystates that unless an answer to the complaint is filedby Respondent within 10 days of service thereof "allof the allegations in the Complaint shall be deemedto be admitted by it to be true and may be so foundby the Board." Further, according to the uncontro-verted allegations of the Motion for SummaryJudgment, on August 10, 1977, counsel for theGeneral Counsel informed Respondent's attorney, inperson, that Respondent had failed to file a timelyanswer to the complaint and that counsel for theGeneral Counsel would take appropriate action,including the filing of the Motion for SummaryJudgment. On the same date Respondent's counselinformed counsel for the General Counsel, in person,that he did not intend to file an answer and that hedid not intend to appear at the hearing scheduled inthis matter. No answer to the complaint or responseto the Notice To Show Cause has been filed as of thedate of this Ruling on the Motion for SummaryJudgment.Accordingly, under the rules set forth above, nogood cause having been shown for failure to file ananswer, the allegations of the complaint are deemedadmitted and are found to be true, and we shall grantthe Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under andexisting by virtue of the laws of the Commonwealthof Massachusetts. At all times mentioned, Respon-dent has maintained its principal office and place ofbusiness at 632 Beacon Street, in the city of Boston,County of Suffolk, and Commonwealth Massachu-setts, and is now and continuously has been engagedat said location in the operation of a nonprofitprivate educational institution. Respondent receivesa gross annual revenue in excess of $1 million fromall sources, which revenue is available for unrestrict-ed use by Respondent. Annually, Respondentreceives goods and materials valued in excess of$50,000 directly from points outside the Common-wealth of Massachusetts.179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGrahm Junior College Faculty Federation Local3235, American Federation of Teachers, AFL-CIO,herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE CHARGING PARTYMarshall R. Nanis is an employee within themeaning of Section 2(3) of the Act.IV. THE UNFAIR LABOR PRACTICESThe 8(a)(3) and (1) ViolationsOn or about August 25, 1976, Respondent refusedto renew the employment contract of Marshall R.Nanis and thus discharged him and has failed to,refused to, and continues to refuse to reinstate himbecause he assisted the Union or engaged in otherconcerted activities for the purposes of collectivebargaining, or other mutual aid or protection.Accordingly, we find that, by the aforesaid con-duct, Respondent did discriminate, and is discrimi-nating, in regard to the hire or tenure or terms orconditions of the employment of Marshall R. Nanisthereby discouraging membership in a labor organi-zation and that, by the aforesaid conduct, Respon-dent engaged in and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) of theAct. Further, we find that, by the aforesaid conduct,Respondent has interfered with, restrained, andcoerced and is interfering with, restraining, andcoercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act and that, by suchconduct, Respondent has engaged in, and is engagingin, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.V. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIV, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.VI. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that it cease and desist therefrom, andthat it take certain affirmative action as set forthbelow designed to effectuate the purposes andpolicies of the Act.Having found that Respondent violated Section8(a)(3) and (1) of the Act by discriminatorilydischarging and refusing to reinstate Marshall R.Nanis, we shall order Respondent to offer himimmediate and full reinstatement to his former jobor, if such job no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and make him wholefor any loss of earnings he may have suffered bypayment to him of a sum equal to the amount henormally would have earned as wages from the dateof his discharge to the date of reinstatement, ifreinstated, or from the date of his discharge to thedate of Respondent's offer of reinstatement, less thenet earnings during such period, with backpay andinterest thereon to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB651 (1977).1The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Grahm Junior College, Inc., Debtor in Posses-sion, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Grahm Junior College Faculty FederationLocal 3235, American Federation of Teachers, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. Marshall R. Nanis is an employee within themeaning of Section 2(3) of the Act.4. By the acts described in section IV, above,Respondent has discriminated, and is discriminating,in regard to hire or tenure of employment or anyterm or condition of employment to discouragemembership in any labor organization and hasinterfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, its em-ployees in the exercise of the rights guaranteed themby Section 7 of the Act, and thereby has engaged inSee, generally. Isis Plumbing & Healing Co., 138 NLRB 716 (1962).180 GRAHM JUNIOR COLLEGE, INC.and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Grahm Junior College, Inc., Debtor in Possession,Boston, Massachusetts, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Grahm JuniorCollege Faculty Federation Local 3235, AmericanFederation of Teachers, AFL-CIO, or any otherlabor organization, by refusing to renew the employ-ment contract and thereby discriminatorily discharg-ing Marshall R. Nanis, or any other employee, or byotherwise discriminating in regard to hire or tenureof employment or any term or condition of employ-ment.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Marshall R. Nanis immediate and fullreinstatement to his former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to any seniority orother rights and privileges previously enjoyed, andmake him whole for the loss of wages suffered as aresult of his discharge by Respondent in the mannerset forth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Boston, Massachusetts, facility copiesof the attached notice marked "Appendix."2Copiesof said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region I, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in oractivities on behalf of Grahm Junior CollegeFaculty Federation Local 3235, American Feder-ation of Teachers, AFL-CIO, or any other labororganization, by refusing to renew employmentcontracts or by discharging employees, or other-wise discriminating against employees in regardto hire or tenure of employment or any term orcondition of employment because of their unionactivities or other concerted or protected activi-ties.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL offer Marshall R. Nanis immediateand full reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges previouslyenjoyed.WE WILL make Marshall R. Nanis whole forany loss of earnings he may have suffered byreason of our discrimination against him, withinterest.GRAHM JUNIORCOLLEGE, INC., DEBTORIN POSSESSION181